Exhibit 10.1

MUTUAL SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Mutual Settlement Agreement and General Release (“Settlement Agreement”) is
entered into as of February 1, 2008 (“Effective Date”) by and between PainCare
Holdings, Inc., a Florida corporation (“PainCare”), and PainCare, Inc., a Nevada
corporation and a wholly owned subsidiary of PainCare (“Subsidiary”) (jointly
referred to as the “Seller”), and Benjamin Zolper, M.D., an individual (the
“Buyer”). The parties to this Settlement Agreement are sometimes individually
referred to herein as a “Party” or collectively, as the “Parties.”

RECITALS

 

A. On or about July 1, 2004, the Parties effected a series of purchase and sale
related transactions (collectively the “Acquisition”);

 

B. The Parties are mutually desirous to terminate, cancel, and unwind the above
Acquisition (the “Termination”);

 

C. The Parties are mutually desirous that Buyer shall repurchase from Seller the
business and medical practice of Benjamin Zolper, M.D., Inc., a Florida “C”
corporation, doing business as NorthEast Pain Management (“NEPM”);

 

D. The Parties are mutually desirous to settle and resolve all potential claims,
legal actions, judgments, disputes, claims, causes of action, and appeals
against each other, known or unknown, by entering into this Settlement
Agreement; and

 

E. The Parties are mutually desirous that this Settlement Agreement shall
lawfully: (i) sever the various business relationships between the Parties
created by the Acquisition; (ii) terminate all agreements linking those Parties
together; (iii) provide for an orderly and amicable separation of the Parties;
(iv) compromise and settle all disputes between the Parties; (v) transfer the
Stock along with certain assets and liabilities constituting NEPM from Seller to
the Buyer; and (vi) transfer certain Consideration from the Buyer to the Seller.

SETTLEMENT AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and representations contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties to this Settlement Agreement agree as follows:

 

1. Termination of Acquisition. The Parties hereby terminate and cancel all
agreements constituting and comprising the Acquisition entered into on or about
July 1, 2004 between PainCare and its related entities and Dr. Zolper and his
related entity. This termination includes but is not limited to the following
transactions and related documents:

 

  1.1 The Merger Agreement and Plan of Reorganization (the “Merger Agreement”)
by and between PainCare Holdings, Inc., a Florida corporation (“PainCare”),
PainCare Acquisition Company XIV, Inc., a Florida corporation (“Subsidiary”),
sometimes jointly referred to as the “Acquiring Companies”; and Ben Zolper,
M.D., L.L.C., a Maine limited liability company (“Company”), and Ben Zolper,
M.D., an individual (“Dr. Zolper”), dated on or about July 1, 2004, and all
Addendums;

 

Page 1 of 21



--------------------------------------------------------------------------------

  1.2 The Physician Employment Agreement (“Employment Agreement”) by and between
NEPM (as the “Employer”), and Ben Zolper, M.D., (as the “Employee”), dated on or
about July 1, 2004; and

 

  1.3 All Other Agreements, Documents, and Ancillary Schedules and Exhibits by
and between PainCare, Subsidiary, and Buyer entered into on or about July 1,
2004, and thereafter.

 

2. Medical Practice Location. This Settlement Agreement involves the operation
of that certain business and medical practice located at 1365 Broadway, Bangor,
Maine 04401 (the “Business Location”);

 

3. Transfer of All NEPM Stock to Buyer. As of the Closing Date, Buyer shall
purchase, and Seller shall sell, transfer, convey, assign, and deliver to Buyer
all right, title, and interest to all of the issued and outstanding shares of
stock (“Stock”) in NEPM (See the “Stock Purchase Agreement”, attached hereto as
“EXHIBIT A”). As a result of this Stock Purchase Agreement, Buyer shall own all
issued and outstanding stock in NEPM at Closing. In order to facilitate and
memorialize the lawful transfer of NEPM Stock, the Parties shall simultaneously
enter into the assignment of Stock Certificate and Stock Power, attached hereto
as EXHIBIT “B”. Seller further agrees that it shall execute such further
instruments as customary and reasonable to transfer all of the stock ownership
in NEPM aforementioned to Buyer, and to take such other actions as may be
reasonably required to effect the stock ownership transfer contemplated herein;

 

4. Termination of Related Agreements to Merger Agreement. Simultaneous with the
NEPM stock transfer to Buyer, Seller and NEPM shall mutually terminate the
following agreements:

 

  4.1 All agreements related to the Merger Agreement, written or oral, among the
Parties shall be terminated as of the Closing Date pursuant to that certain
Termination Agreement attached hereto as EXHIBIT “C” (the “Termination
Agreement”), and no Party thereto shall have any obligation or responsibility to
any other Party thereto under the terms of any such agreements on or after the
Closing Date; and

 

  4.2 In connection with the termination of the foregoing agreements, the
Parties are hereby deemed to have waived any applicable termination provisions
contained in such agreements or any and all other conditions (including, but not
limited to, any conditions precedent or conditions subsequent) to the
termination thereof.

 

Page 2 of 21



--------------------------------------------------------------------------------

5. Assets and Liabilities of NEPM. Except as stated below, all Assets and all
Liabilities of NEPM are held within the corporate entity of NEPM, and therefore
all such Assets and Liabilities shall be transferred simultaneously with the
transfer of the NEPM Stock to Buyer and upon the Closing, Seller shall not be
responsible for nor shall it have any obligation to pay any such Liabilities.
The Assets and Liabilities of NEPM are more fully described in COMPOSITE EXHIBIT
“D” attached hereto and by this reference incorporated herein.

 

  5.1 Assets of NEPM Defined. For purposes of this Settlement Agreement, the
Parties hereby confirm that the assets of NEPM shall generally mean all of
NEPM’s business rights, claims, and assets of every kind, nature, character, and
description, whether real, personal or mixed, tangible or intangible, accrued,
contingent, or otherwise, and wherever situated, held, acquired, or developed by
NEPM, or otherwise. To be certain, this includes, but is not limited to, all
cash, cash equivalents, bank deposits, bank accounts, accounts receivables
(Medicare and Non-Medicare), securities, short term investments, work in
progress, and all other assets which are used, held for use, acquired for use,
or developed for use, in connection with NEPM’s business. Furthermore, the term
“Asset”, of NEPM shall be interpreted to the fullest extent permitted by law, as
more fully described in NEPM’s financial statements (the “Financial Statements”)
attached hereto as EXHIBIT “K.” In addition, this includes all non-medical
assets of NEPM. Sellers shall immediately stop sweeping NEPM’s Accounts
Receivable and other deposits on January 29, 2008 except such amounts as may be
necessary to pay NEPM’s payroll and related taxes due January 30, 2008. All
monies swept prior to January 29, 2008 shall be the sole and exclusive property
of the Seller;

 

  5.2 Excluded Assets. – Section 5.1 notwithstanding, the Seller is not selling,
transferring, assigning, conveying or delivering to the Buyer or NEPM, and the
Buyer and NEPM are not acquiring any of the following assets (collectively, the
“Excluded Assets”):

 

  i. Tax Credits and Records. Federal, state and local income and other tax
credits and tax refund claims and associated returns and records, provided the
Buyer shall have reasonable access to such records to the extent reasonably
necessary for the Buyer’s own tax planning or returns.

 

  ii. Business Documents. General accounting records, correspondence, policies,
procedures, reports, data, the financial statements and records of the Seller
and NEPM and any other documents not deemed part of the Assets.

 

  iii.

Equipment. That certain Equipment set forth in EXHIBIT 5.2iii attached hereto
and incorporated herein by reference (the “Excluded Equipment”). The parties
hereby agree that Seller, at Seller’s expense, will arrange with

 

Page 3 of 21



--------------------------------------------------------------------------------

 

Buyer for the pick-up of the Excluded Equipment at the Business Location within
120 days of the Closing (the “Pick-up Time”). In addition, the Buyer agrees to
provide access to the Location at the Pick-up Time for purposes of removing the
Excluded Equipment and in connection therewith, will cooperate in good faith and
will provide all reasonable assistance necessary to allow for the removal of the
Excluded Equipment. The Buyer hereby represents and warrants that, to the best
of his knowledge and belief, the Excluded Equipment has not been damaged and
will, at the Pick-up Time, be in good working order, normal wear and tear
excepted. Buyer shall not be liable or responsible for Excluded Assets or the
preservation or maintenance of same after Closing, except for gross negligent,
intentional or willful acts or omissions to act.

 

  5.3 Liability of NEPM Defined. For purposes of this Settlement Agreement, and
except as provided below, the Parties hereby confirm that the liability of NEPM
shall generally mean all indebtedness, guaranty, endorsement, claim, contract,
loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or
unfixed, known or unknown, asserted or unasserted, secured or unsecured, all of
NEPM’s unpaid accounts payable, indebtedness or other obligations to equipment
lessors (whether such leases are operating leases, capital leases, or other
leases), debts, salary, wages, employee benefit obligations, paid time off
obligations, and other obligations of NEPM set forth in COMPOSITE EXHIBIT “D”
and NEPM’s Financial Statements aforementioned. Furthermore, the term
“Liability” shall specifically include the following matters: (i) The real
property lease of the Business Location described in paragraph 2 above; (ii) All
agreements for employment for clinical and professional staff of NEPM; (iii) All
compensation and benefits for current staff not under an employment agreement;
(iv) the 401(k) payments for December 2007 and thereafter, and (v) all bonuses
due and owing including the bonus due Dr. Thompson in the amount of $28,000.

 

  5.4 Excluded Liability. For purposes of this Settlement Agreement, Seller
shall be liable for paying (and Seller hereby assumes the liability with respect
to) NEPM’s payroll due on January 30, 2008, equal to approximately $$54,276.80.
In addition, Seller shall be liable for paying (and Seller hereby assumes the
liability with respects to) the “Deferred Tax Liability” of $34,361, under “Long
Term Liabilities” of NEPM’s Financial Statements (Balance Statement) ending on
December 31, 2007. In all other instances, Seller shall cease paying all of
NEPM’s Accounts Payable as of January 25, 2008.

 

6. Purchase Price. In exchange for the Seller’s transfer of NEPM Stock to Buyer
and the termination of the Merger Agreement and other related documents between
Seller and NEPM, the Buyer shall pay Seller the Purchase Price equal to the sum
of the Cash Consideration stated below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

 

Page 4 of 21



--------------------------------------------------------------------------------

  6.1 Cash Consideration. Unless otherwise notified in writing by PainCare and
HBK (as defined below), Buyer shall pay the sum certain of Four Hundred
Seventy-Five Thousand Dollars ($$475,000), payable in four installments as
follows: Buyer shall pay $300,000 at Closing (the “Cash Due at Closing”), by
wire transfer in accordance with the Closing Statement attached hereto as
EXHIBIT “E”; and the balance of $$175,000 shall be paid by wire transfer in
accordance with instructions to be given by HBK Investments, LP, a Delaware
limited partnership (“HBK”) to HBK, on behalf of PainCare, to be credited to
PainCare’s loan obligation to HBK, as provided in that certain Loan and Security
Agreement, dated as of May 10, 2005, and entered into by and between PainCare
and HBK, among others (hereinafter referred to sometimes as the “HBK Debt” or
“HBK Loan Agreement”) in three (3) consecutive monthly installments of
$59,308.24 (the “Installment Payments”)(the Cash Due at Closing and the
Installment Payments shall collectively be referred to as the “Cash
Consideration”). The obligation to pay the Installment Payments shall be
evidenced by a Purchase Money Promissory Note (“Note”) in favor of Seller and
payment shall be secured in the event of a default by all Assets of NEPM,
including all Accounts Receivable of NEPM. Buyer shall pay the Cash
Consideration in accordance with the terms of the Closing Statement and wire
transfer instructions given to Buyer by HBK on behalf of PainCare, attached
hereto as EXHIBIT “E.” In addition, Buyer shall have deposited into the bank
account of NEPM $27,712.46 on Friday January 25, 2008, and $54,276.80 on or
before Tuesday, January 29, 2008. The above two bank deposits shall be the sole
and absolute property of the Seller, except that Seller shall use such amounts
as may be necessary to pay the payroll and related taxes of NEPM. In the event
the above two bank deposits are paid, and Seller fails to timely pay the payroll
above due on January 30, 2008, then Buyer shall reduce the Cash Due at Closing
due at Closing by the amount unpaid above.

 

  6.2 Wire Transfer. Buyer shall transfer by wire transfer in immediate
available funds the net cash amount equal to the above Cash Due at Closing of
Three Hundred Thousand Dollars ($300,000) (the “Cash Due At Closing”), in
accordance with the instructions provided on the Closing Statement;

 

  6.3 Note. Buyer shall enter into that certain Note in favor of Seller, in
substantially the same form as attached hereto as EXHIBIT “F” (the “Note”). The
Note shall provide for the payment of One Hundred Seventy-Five Thousand Dollars
($175,000), accruing interest at 10% simple per annum, all principal and
interest payable over three (3) consecutive months, in equal installments of
$$59,308.24 per month, commencing on March 1, 2008;

 

  6.4 Security Agreement. The Parties shall enter into a Security Agreement in
substantially the same form as attached hereto as EXHIBIT “G” (the “Security
Agreement”) pursuant to which Seller shall have a security interest in all of
NEPM’s Assets, including all of NEPM’s Accounts Receivable and any proceeds from
the collection of NEPM’s Accounts Receivable, until such time as all amounts due
hereunder have been paid in full. Seller shall file or cause to be filed a UCC-1
financing statements to perfect Sellers’ security interest in all of NEPM’s
Assets aforementioned;

 

Page 5 of 21



--------------------------------------------------------------------------------

  6.5 Sale of PainCare Stock. Buyer owns 233,334 shares of PainCare Stock and
Buyer agrees not to sell, assign, or transfer the PainCare Stock unless
instructed to do so by Seller. The sale of the PainCare Stock is to be arranged
by a broker selected by Seller (the “Broker”). At the Closing, the Buyer will
execute and deliver all documents necessary (the “Broker Documents”) to open and
transfer the PainCare Stock to his account at the Broker and in connection
therewith will deliver to the Broker, as instructed, the PainCare Stock. The
Buyer represents and warrants to the Seller that the PainCare Stock constitutes
all of the shares of PainCare stock owned by the Buyer immediately prior to
Closing. Commencing upon receipt of the PainCare Stock, and as the Buyer shall
instruct in writing, Broker shall arrange for the sale of the PainCare Stock,
the net proceeds (gross sale proceeds less commissions) of which will be
promptly paid (and in all cases within 5 days of the sale) to, unless otherwise
notified in writing by HBK and PainCare, HBK on behalf of PainCare, to be
credited to the HBK Debt as follows: (i) Broker will attempt to sell the
PainCare Stock, as requested by PainCare, at any price, which shall be the
highest price Broker can obtain for the PainCare Stock, at that time, the net
proceeds (gross sale proceeds, less commissions) of which shall be promptly paid
(and in all cases within five (5) dates of the sale) to, unless otherwise
notified in writing by HBK and PainCare, HBK on behalf of PainCare, to be
credited to the HBK Debt. The Parties will enter into a pledge agreement in
substantially the same form as attached hereto as “EXHIBIT H” (the Pledge
Agreement”) pursuant to which the Seller shall have a security interest in the
PainCare Stock, until such time as the PainCare Stock have been sold, and the
proceeds have been paid to Seller, as provided herein). For avoidance of doubt,
the Parties acknowledge and agree that (i) the Buyer is not guaranteeing any
particular price or amount of proceeds resulting from the sale of the PainCare
Stock, and (ii) no further performance or other obligations other than as
provided herein shall exist on the part of the Buyer with respect to the
PainCare Stock after the Closing. All PainCare options, if any, are hereby
cancelled.

 

7. Mutual Releases.

 

  7.1 Buyers’ General Release. In consideration of (i) the releases given by
Seller, (ii) the agreement of PainCare to terminate the Merger Agreement and all
other related agreements, (iii) the agreement of Seller to sell the NEPM Stock
to Buyer, and (iv) other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Buyer shall enter into that
certain General Release in favor of Seller attached hereto as EXHIBIT “I”;

 

  7.2 PainCare’s General Release. In consideration of (i) the releases given by
the Buyer, (ii) the agreement of the Buyer to terminate the Merger Agreement and
all other related agreements, (iii) the agreement of Buyer to buy the NEPM
Stock, and (iv) other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller shall enter into that
certain General Release in favor of the Buyer and NEPM attached hereto as
EXHIBIT “J”; and

 

Page 6 of 21



--------------------------------------------------------------------------------

  7.3 Seller shall cause HBK and any of its related entities to effect, and HBK
shall effect full, unconditional, and absolute releases of all liens of any kind
whatsoever on NEPM’s stock, and on all of NEPM’s assets, including, but not
limited to, NEPM’s Accounts Receivable, as of the Closing Date.

 

8. Representations and Warranties by the Buyer. The Buyer represents, warrants
and covenants to Seller as follows:

 

  8.1 The statements made by the Buyer in this Section are and will be correct
and complete as of the Closing Date;

 

  8.2 The Buyer has the full power and authority to execute, deliver and perform
this Settlement Agreement and the Settlement Documents related thereto;

 

  8.3 This Settlement Agreement and the Settlement Documents to be executed and
delivered by Buyer constitute the legal, valid and binding obligations of the
Buyer, enforceable against the Buyer, subject to bankruptcy, insolvency,
moratorium, reorganization and similar laws of general applicability affecting
the rights and remedies of creditors and to general principles of equity,
regardless of whether enforcement is sought in proceedings in equity or at law;

 

  8.4 The execution and delivery by the Buyer of this Settlement Agreement and
the Settlement Documents, and the fulfillment of and compliance with this
respective terms by the Buyer does not and will not (i) conflict with or result
in a breach of the terms, conditions, or provisions of, (ii) constitute a
default or event of default under, (iii) give any third party the right to
accelerate any obligation under, (iv) result in a violation of, or (v) require
any authorization, consent, approval exemption or other action by or notice to
any court or governmental authority pursuant to, the articles of incorporation
or bylaws or any regulation, order or contract to which the Buyer is subject;

 

  8.5 The Buyer has not employed any broker, finder, advisor, consultant or
other intermediary in connection with this Settlement Agreement or Settlement
Documents, or any other transaction contemplated hereby who is or might be
entitled to any fee, commission or other compensation from PainCare upon or as a
result of the execution of this Settlement Agreement or Settlement Documents, or
the consummation of the transactions contemplated hereby; and

 

  8.6 During the period that any amount due under the Note remains outstanding,
the Buyer shall not enter into any transaction in which all or substantially all
of the Assets of NEPM, including NEPM’s Accounts Receivable, are pledged,
transferred, assigned, sold or otherwise encumbered to or for the benefit of any
person or entity, without Seller’s written consent.

 

Page 7 of 21



--------------------------------------------------------------------------------

  8.7 The Buyer is not aware of any pending or threatened claims which would
affect Buyer’s ability to perform under this Settlement Agreement. Buyer further
represents and warrants that it is not aware of any pending or threatened
voluntary or involuntary bankruptcy petition relative to Buyer.

 

9. Representations and Warranties by Seller. The Seller represents and warrants
to the Buyer as follows:

 

  9.1 The statements made by the Seller in this Section are and will be correct
and complete as of the Closing Date;

 

  9.2 Each of the Sellers (PainCare and Subsidiary) is a corporation, validly
existing and in good standing under the laws of the State in which they are
domiciled;

 

  9.3 This Settlement Agreement and the Settlement Documents to be executed and
delivered by the Seller have been duly approved by all requisite action of the
Seller and they have full power and authority to execute, deliver and perform
this Settlement Agreement, together with all of the Settlement Documents to be
executed and delivered by them;

 

  9.4 The Subsidiary has lawful title to all of the NEPM Stock and will transfer
same to Buyer free and clear of all claims, liens or encumbrances;

 

  9.5 The Subsidiary owns, has not assigned, and has the full right to sell all
of the NEPM Assets, free and clear of any claim, lien, encumbrance, option to
purchase by, or other rights of any third person arising by, through or under
any Seller, and any imposed by any prior or current agreements to which any
Buyer is a party other than that certain lien imposed pursuant to the HBK Debt,
which will be released prior to or simultaneously with Closing (as defined
below);

 

  9.6 This Settlement Agreement and the Settlement Documents to be executed and
delivered by Seller constitutes the legal, valid and binding obligations of
Seller, enforceable against Seller, subject to bankruptcy, insolvency,
moratorium, reorganization and similar laws of general applicability affecting
the rights and remedies of creditors and to general principles of equity,
regardless of whether enforcement is sought in proceedings in equity or at law;

 

  9.7 The execution and delivery by Seller of this Settlement Agreement and the
Settlement Documents and the fulfillment of and compliance with the respective
terms by Seller does not and will not (i) conflict with or result in a breach of
the terms, conditions, or provisions of, (ii) constitute a default or event of
default under, (iii) give any third party the right to accelerate any obligation
under, (iv) result in a violation of, or (v) require any authorization, consent,
approval exemption or other action by or notice to any court or governmental
authority pursuant to, the articles of incorporation or bylaws of the Sellers,
or any regulation, order or contract to which any Seller is subject, except for
the consent of HBK, as required under the HBK Loan Agreement, which consent will
have been obtained prior to Closing;

 

Page 8 of 21



--------------------------------------------------------------------------------

  9.8 All of the NEPM Stock and the Assets are being transferred “AS IS, WHERE
IS” AND SELLER DISCLAIMS ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND ANY AND ALL OTHER WARRANTIES RELATING TO
THE CONDITION, USABILITY, OR AGE OF ANY OF THE ASSETS. To the extent assignable,
each Seller shall transfer and assign their rights to any warranties relating to
the Assets of NEPM to Buyer and/or NEPM;

 

  9.9 Seller has not employed any broker, finder, advisor, consultant or other
intermediary in connection with this Settlement Agreement, the Settlement
Documents, or the transaction contemplated hereby who is or might be entitled to
any fee, commission or other compensation from the Buyer, upon or as a result of
the execution of this Settlement Agreement, the Settlement Documents, or the
consummation of the transactions contemplated hereby;

 

  9.10 PainCare has delivered to the Buyer the NEPM Financial Statements which
consist of an unaudited balance sheet of NEPM, as of December 31, 2007 (the
“Financial Statement Date”), and the related unaudited statement of income for
the period then ended. The Financial Statements were prepared from the books and
records of NEPM, which to the knowledge of PainCare are correct and complete,
except to the extent any errors or omissions have resulted from information
provided by the Buyer, NEPM or its employees or agents. To the best of Seller’s
knowledge, the Financial Statements present fairly and accurately the financial
position of NEPM, and the results of its operations as of the dates and for the
periods presented therein and have been prepared in accordance with GAAP except
for footnotes and customary year-end adjustments. To the knowledge of PainCare,
NEPM has not undergone any material adverse change in NEPM’s business,
conditions (financial or otherwise) or prospects, or suffered any material
damage, destruction or loss (whether or not covered by insurance) since the
Financial Statement Date. Since the Financial Statement Date, to the knowledge
of PainCare, NEPM has operated only in the ordinary course of business, and no
change has been made or transaction entered into in anticipation of the
transactions contemplated by this Settlement Agreement;

 

  9.11 As of the date of this Settlement Agreement, to the knowledge of PainCare
neither the Financial Statements nor any other information regarding NEPM
delivered by PainCare to the Buyer contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading except to the extent any errors or
omissions have resulted from information provided by the Buyer; and

 

Page 9 of 21



--------------------------------------------------------------------------------

  9.12 The Sellers are not aware of any pending or threatened claims which would
affect Sellers’ ability to perform under this Settlement Agreement, or adversely
affect the value or ownership of any of the assets being purchased and sold
pursuant to this Settlement Agreement. Sellers further represent and warrant
that none of the Parties comprising the Sellers are aware of any pending or
threatened voluntary or involuntary bankruptcy petition.

 

10. Closing.

 

  10.1 The Closing of the transactions contemplated by this Settlement Agreement
(the “Closing”) shall be consummated on or before February 1, 2008 (the “Closing
Date”), or such other time, as agreed upon in writing by the Parties hereto and
shall be handled via facsimile execution with originals to follow via overnight
delivery. On or before the Closing Date, the Parties shall satisfy and complete
the following conditions: (i) the Buyer shall wire in accordance with the
Closing Statement the Cash Due at Closing, and (ii) each Party’s counsel shall
release executed documents to opposing counsel for their respective client, upon
written confirmation from Seller’s counsel that the aforementioned wire has been
received.

 

  10.2 At the Closing, Seller shall deliver to the Buyer the following:

 

  (1) A duly executed Stock Purchase Agreement, Stock Certificate, and Stock
Power;

 

  (2) A duly executed Termination Agreement;

 

  (3) A duly executed General Release in favor of Buyer and NEPM;

 

  (4) A duly executed Secretary’s Certificate from Seller, certifying as to the
resolutions approved by the Board of Directors that Seller is authorized to
enter into this Settlement Agreement, Settlement Documents, and consummate the
transactions contemplated hereby;

 

  (5) The organization documents of NEPM, including without limitation, NEPM’s
corporate minute book, Stock Ledger, Stock Certificates, Articles of
Incorporation, By-Laws, minutes of Shareholders and Directors;

 

  (6) A duly executed Security Agreement;

 

  (7) A duly executed Pledge Agreement;

 

  (8) The written consent of HBK; and

 

  (9) Such other documents and certificates as are required or otherwise
reasonably requested by the Buyer, pursuant to the provisions of this Settlement
Agreement, Settlement Documents, or any ancillary documents hereto.

 

Page 10 of 21



--------------------------------------------------------------------------------

  10.3 The Buyer shall deliver to PainCare the following:

 

  (1) The Cash Due At Closing;

 

  (2) A duly executed Stock Purchase Agreement;

 

  (3) A duly executed Termination Agreement;

 

  (4) A duly executed Promissory Note;

 

  (5) A duly executed Security Agreement;

 

  (6) A duly executed Pledge Agreement;

 

  (7) A duly executed General Release in favor of Seller;

 

  (8) The Broker Documents; and

 

  (9) Such other documents and certificates as are required or otherwise
reasonably requested by Seller, pursuant to the provisions of this Settlement
Agreement, Settlement Documents, or any ancillary documents hereto.

 

  10.4 Conditions Precedent. This Settlement Agreement shall become effective
only upon the satisfaction of each of the following conditions precedent (as
determined by Seller):

 

  10.4.1 Seller shall have received such evidence as Seller shall require to
demonstrate that the Buyer shall make all payments of the Cash Consideration in
accordance with the Closing Statement, and Wire Transfer Instructions
aforementioned;

 

  10.4.2 This settlement shall have been consummated on or before February 1,
2008;

 

  10.4.3 Sellers shall have received copies of each of the agreements and other
documents that are executed or delivered in connection with this settlement,
which shall be in form and substance satisfactory to Seller; and

 

  10.4.4 Each of the Sellers, which are business entities, shall provide a duly
executed Officer’s Certificate regarding their respective Representations and
Warranties made herein.

 

11.

Required Consents; Further Assurances. The Parties will use commercially
reasonable efforts to obtain in writing, as promptly as possible, all consents,
authorizations and approvals required to be obtained by any of them in
connection with the transactions contemplated by this Settlement Agreement and
Settlement Documents. In the event any Party discovers additional instruments,
certificates, consents or other documentation are

 

Page 11 of 21



--------------------------------------------------------------------------------

 

necessary to effectuate delivery of the Settlement Agreement and Settlement
Documents, or any other properties, rights and interests intended to be
transferred in accordance with the Settlement Agreement and Settlement
Documents, each other Party agrees to execute and deliver such other
instruments, certificates, consents, and documents as are reasonably requested
by such Party.

 

12. No Admission of Liability; Covenant Not to Sue.

 

  12.1 The releases set forth in the General Releases above are accepted by the
Parties hereto as compromises of disputed claims and comprise part of the
transactions contemplated herein, and shall not be construed as an admission of
liability on the part of any of the Parties hereto.

 

  12.2 Each of the Parties hereto agrees that none of them, nor any of their
respective agents, employees, personal or legal representatives, successors or
permitted assigns will bring, commence, institute, maintain or prosecute any
action at law or proceeding in equity, or any legal proceeding whatsoever, or
any claim for relief or damages, against any of the other Parties hereto which
is based in whole or in part on any of the matters or claims released under the
General Releases. The Parties hereto agree that the releases contained in the
General Releases may be pleaded as a full and complete defense, and may be used
as a basis for an injunction against, any action or suit or other proceeding
that may be commenced, instituted, prosecuted or attempted by any of the other
Parties hereto or any of their personal or legal representatives, employees,
agents, officers, directors, successors or permitted assigns, in breach of any
of the provisions set forth in this Settlement Agreement. The Parties hereto
further agree that none of them will, at any time, take any action of any nature
whatsoever to (i) obtain a determination that this Settlement Agreement, or the
transactions contemplated hereby, are unlawful, illegal or against public
policy, (ii) challenge the validity or enforceability of the Agreement or the
transactions contemplated hereby, (iii) or that any of the arrangements set
forth in the Agreement, or any of the transactions contemplated hereby, are
unlawful in any other manner whatsoever.

 

13. Access to Records and Premises. For a period of three (3) years from the
date hereof (or such longer period as may be necessary for the Parties to comply
with applicable Federal and state regulations), the Parties hereto shall retain
and provide each other and their designees with reasonable access to each
other’s books and records for proper business purposes, including, but not
limited to, defending claims asserted against the other, or as may be otherwise
reasonably necessary in order for the Parties to carry on their business
operations and to comply with applicable statutory, regulatory or judicial
requirements provided such access shall require seventy-two (72) hours prior
written notice and not interfere with the business operation of the other Party.
Buyer hereby agrees that employees and representatives of PainCare shall be
permitted continued access to NEPM’s premises for a period of sixty (60) days
from the date of Closing for purposes of winding down PainCare’s business at the
above Business Location.

 

Page 12 of 21



--------------------------------------------------------------------------------

14. Indemnity.

 

  14.1 PainCare’s Indemnity. Except for Buyer’s willful misconduct, fraud or
gross negligence, each Seller shall indemnify, defend and hold harmless the
Buyer and Buyer’s successors, assigns, past, present and future affiliates,
parents and subsidiaries, and each of their past, present and future officers,
directors, managers, employees, agents, shareholders, members, partners,
insurers, successors and assigns (the “Buyer Indemnitees”), from and against any
demand, claim, action, damage or liability (including without limitation
reasonable attorney fees, expert and outside consulting fees and related court
expenses) (“Damages”) asserted against or imposed upon or incurred by the Buyer
Indemnitees, or any them, to the extent resulting from (i) a breach of any
representation, warranty or covenant of Seller set forth in this Settlement
Agreement or any Settlement Documents; (ii) any litigation, legal proceeding,
claim, liability or Damages resulting from the negligent or intentional acts or
omissions (collectively “wrongful”) conduct of Seller, or (iii) liabilities
unknown to Buyer which were caused by the wrongful act of the Seller. The Buyer
shall promptly notify the Seller of any such litigation, legal proceeding, or
claim.

 

  14.2 Buyer’s Indemnity.

Except for Sellers’ and each of their willful misconduct, fraud, or gross
negligence, Buyer shall indemnify, defend and hold harmless Seller and each of
their successors, assigns, past, present and future affiliates, parents and
subsidiaries, and each of their past, present and future officers, directors,
managers, employees, agents, shareholders, members, partners, insurers,
successors and assigns (the “PainCare Indemnitees”), from and against any
demand, claim, action, damage, or liability, including without limitation
reasonable attorney fees, expert and outside consulting fees, and related court
expenses asserted against or imposed upon or incurred by PainCare Indemnitees,
or any them, to the extent resulting from (i) a breach of any representation,
warranty or covenant of Buyer set forth in this Settlement Agreement or any
Settlement Documents, (ii) any assertion with respect to the business of NEPM
arising after the Closing Date; (iii) noncompliance with any sales or use taxes
resulting from the consummation of the transactions contemplated by this
Settlement Agreement and the Settlement Documents; (iv) any assertion with
respect to any unpaid operating liability or expense relating to the operation
of NEPM that Sellers are not required to pay pursuant to this Settlement
Agreement (v) any Liability of NEPM as more fully described above in paragraph
5.3 (“Liability NEPM Defined”); and (vi) any claim of medical malpractice with
respect to services provided by the medical providers employed by or contracted
by NEPM.

 

  14.3

Mutual Indemnity Covenants by the Parties. The indemnified Party shall give
prompt written notice to the indemnifying Party of any claim which might give
rise to a claim by the indemnified Party against the indemnifying Party based on

 

Page 13 of 21



--------------------------------------------------------------------------------

 

the indemnity agreement contained in this Settlement Agreement, stating the
nature and basis of said claims and the amounts thereof, to the extent known.
After such notice, if the indemnifying Party shall acknowledge in writing to the
indemnitee that the indemnifying Party shall be obligated under the terms of its
indemnity hereunder in connection with such lawsuit, action or claim and the
indemnifying Party shall have presented evidence satisfactory to the indemnitee
of the indemnifying Party’s financial ability to satisfy its obligations under
this Settlement Agreement or, in the indemnitee’s sole discretion, the
indemnifying Party shall have provided to the indemnitee collateral or security
sufficient to satisfy the indemnifying Party’s obligations to the indemnitee
hereunder, then the indemnifying Party shall be entitled, if it so elects, to
take control of the defense and investigation of such claim, lawsuit or action
and to employ and engage attorneys of its own choice to handle and contest and
defend the same, at the indemnifying Party’s cost, risk and expense. If the
claim, lawsuit or action is an insured claim under the indemnifying Party’s
applicable insurance coverage, the claim shall be submitted to the insurance
carrier and the indemnification obligation shall only be for such amount as not
covered by such insurance policy. The indemnitee shall cooperate in all
reasonable respects, at the cost and expense of the indemnifying Party, with the
indemnifying Party, the insurance carrier (if applicable) and such attorneys in
the investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom, or in the processing and resolution of any claim filed with
the insurance carrier, and the Parties shall cooperate with each other to insure
the diligent and timely resolution of the matters in this Settlement Agreement
and in providing access to relevant books and records in their possession;
provided, however, that the indemnitee may, at its own cost, select counsel and
participate in the investigation, settlement, trial and defense of such claim,
lawsuit or action and any appeal arising therefrom. No indemnifying Party may
effect any settlement that could result in any cost, expense or liability to the
indemnitee unless such indemnitee consents in writing to such settlement and the
indemnifying Party agrees to indemnify the indemnitee therefore. No indemnitee
may pay any claim or effect any settlement that could result (i) in any cost,
expense or liability of the indemnifying Party under this Settlement Agreement
or otherwise, or (ii) in preventing the indemnifying Party from recovering under
the indemnifying Party’s insurance coverage, unless the indemnifying Party
consents in writing to such payment or settlement; provided, however, that the
indemnitee may pay any such claim or effect a settlement if the indemnitee
relieves the indemnifying Party of any liability therefore. All insurance
proceeds collected pursuant to the indemnitee’s insurance coverage shall be paid
to satisfy such claim, lawsuit or enforcement action and the balance, if any,
shall be paid to the indemnitee. Any damages incurred by an indemnitee not
covered by insurance shall be paid to indemnitee by the indemnifying Party;

 

15. Mutual Representations and Warranties by the Parties.

 

  15.1

All of the representations, warranties, covenants, and agreements contained in
this Settlement Agreement are material and have been relied upon by each of the

 

Page 14 of 21



--------------------------------------------------------------------------------

 

Parties hereto and shall survive the Closing for their applicable statute of
limitations. The representations and warranties contained herein shall not be
affected by any investigation, verification or examination by any Party hereto
or by anyone on behalf of such Party;

 

  15.2 Each Party hereto acknowledges that he or it has had a full and fair
opportunity to review this Settlement Agreement, understands all of its terms
and provisions, and has consulted with an attorney of his or its choice before
executing this Settlement Agreement. Each Party also acknowledges that no
promises or inducements have been offered or given to him or it to persuade him
or it to execute this Settlement Agreement, other than that consideration herein
recited; that such Party is not relying on any representations or statements by
any other Party in connection with this Settlement Agreement, other than
representations and statements contained herein or instruments executed or
delivered pursuant to this Settlement Agreement; and that this Settlement
Agreement, together with instruments executed or delivered pursuant to this
Settlement Agreement, is intended as a full accord and satisfaction of bona fide
dispute concerning the relationship between the Parties; and

 

  15.3 Each Party and his or its attorneys have made various statements and
representations to the other Parties and his or its attorneys during
negotiations leading to this Settlement Agreement. Nevertheless, each Party
specifically does not rely upon any statement, representation, legal opinion, or
promise of any other Party or his or its counsel in executing this Settlement
Agreement or in making the settlement provided for herein, except as expressly
stated in this Settlement Agreement. The representations and releases contained
in this Settlement Agreement will survive the consummation of the transactions
contemplated by this Settlement Agreement.

 

16. Confidentiality. No Party will disclose or use the terms of this Settlement
Agreement or the Settlement Documents, other than the fact of settlement, to
anyone other than such Party’s attorneys, members, managers, shareholders,
lenders, or accountants, in connection with arbitration/ litigation to enforce
this Settlement Agreement, or as otherwise required by law or as deemed
appropriate by the Sellers’ legal counsel in connection with securities and
other laws. Further, the Parties agree that if any breach of this Section
occurs, irreparable harm not fully compensable by damages will occur. For that
reason, in the event of any breach of this Section, the nonbreaching Party will
be entitled to injunctive relief, as well as damages. Notwithstanding the
arbitration provision of this Settlement Agreement, either Party may seek
injunctive relief in any court having jurisdiction to enforce this Section.

 

17. Nondisparagement. From and after the date of this Settlement Agreement, each
Party will refrain from making any disparaging statements, communications or
comments about another Party to this Settlement Agreement, and from in any way
interfering with their existing or prospective business relationships.

 

Page 15 of 21



--------------------------------------------------------------------------------

18. Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement (“Disclosure”) relating to the subject
matter of this Agreement without notifying the other Parties and providing a
copy of such Disclosure prior to its dissemination unless otherwise required by
law. This specifically includes all Healthcare Compliance Issues.

 

19. PainCare Merger Consideration. All cash paid by Seller to Buyer, as part of
the Merger Agreement is irrevocable and non-refundable. All PainCare Stock
received by Dr. Zolper or his affiliates aforementioned between July 1, 2004 and
the Closing Date shall be sold in accordance with the procedure set forth in
paragraph 6.5 above. Buyer owns 233,334 shares of PainCare Stock as of the
Closing Date. Conversely, as the result of this Settlement Agreement, neither
PainCare nor any of its subsidiaries shall have any obligation or responsibility
to pay any additional consideration to Dr. Zolper or to his affiliates with
respect to the Merger Agreement, or any agreements related thereto, on or after
the Closing Date.

 

20. General Provisions.

 

  20.1 Notices. All notices, requests, demands, claims, and other communications
under this Settlement Agreement must be in writing. Any notice, request, demand,
claim, or other communication under this Settlement Agreement will be deemed
duly given only if it is sent by registered, certified, or express mail, return
receipt requested, postage prepaid, and must be addressed to the intended
recipient as follows:

 

If to PainCare at:    PainCare Holdings, Inc.       1030 North Orange Avenue   
   Suite 105       Orlando, Florida 32801       Attention: President    With a
copy to:    E. Nicholas Davis, Esq.       PainCare Holdings, Inc.       1030
North Orange Avenue       Suite 105       Orlando, Florida 32801    If to the
Buyer, at:    Benjamin Zolper, M.D.       1365 Broadway       Bangor, Maine
04401    With a copy to:    Arthur A. Graves, III, Esq.       The Oxford Law
Firm       P. O. Box 8708, Dept 621       Newport Beach, CA 92658-8708   

 

Page 16 of 21



--------------------------------------------------------------------------------

Notices will be deemed given and received upon confirmation of receipt if sent
by facsimile, the one day after pick-up if sent by reputable overnight courier,
next day delivery service, or three (3) days after mailing if sent by certified
or registered mail, or when delivered by express mail. Any Party may change the
address to which notices, requests, demands, claims and other communications
under this Settlement Agreement are to be delivered by giving the other Parties
notice in the manner set forth above;

 

  20.2 Final Agreement. This Settlement Agreement, together with the other
Settlement Documents, constitutes a single, integrated, written contract
expressing the entire agreement of the Parties relative to this matter. No
covenants, agreements, representations or warranties of any kind whatsoever have
been made by any Party, except as specifically set forth in this Settlement
Agreement. All prior discussions and negotiations have been and are merged and
integrated into and are superseded by, this Settlement Agreement;

 

  20.3 Governing Law. This Settlement Agreement will be governed and construed
in accordance with the laws of the State of Florida, without giving effect to
choice of law principles;

 

  20.4 Amendments in Writing. Any amendments to this Settlement Agreement must
be in writing and signed by or on behalf of all Parties to the Settlement
Agreement and HBK;

 

  20.5 Enforceability; Waiver. Should any provision of this Settlement Agreement
be found legally unconscionable, objectionable, or otherwise unenforceable, all
other provisions of this Settlement Agreement will remain in full force and
effect. No delay or omission on the part of any Party hereto in exercising any
right hereunder shall operate as a waiver of such right or any other right under
this Settlement Agreement;

 

  20.6 No Assignment of Any Rights or Claims. The Parties to this Settlement
Agreement warrant that they have not assigned the claims released herein, that
they will not assign the claims before the Closing, and that they have the full
right to execute this Settlement Agreement;

 

  20.7 Survival. The warranties, representations, covenants and agreements
contained in this Settlement Agreement will survive the Closing, and will
survive indefinitely;

 

  20.8 Section Headings. The section headings appearing in this Settlement
Agreement have been inserted for the purpose of convenience and ready reference.
They do not purport to, and should not be deemed to define, limit, or extend the
scope or intent of any section;

 

Page 17 of 21



--------------------------------------------------------------------------------

  20.9 Cooperation in Drafting. Each Party has cooperated in the drafting and
preparation of this Settlement Agreement. Hence, in any litigation or
arbitration concerning this Settlement Agreement, the same will not be construed
against any Party;

 

  20.10 Expenses. All expenses in connection with the preparation of this
Settlement Agreement and Settlement Documents, including, without limitation,
counsel fees, accounting fees and disbursements, shall be borne by the
respective Parties incurring such expense, whether or not such transactions are
consummated;

 

  20.11 Execution in Counterparts and by Facsimile. This Settlement Agreement,
Settlement Documents, and either ancillary documents may be signed in
counterparts and facsimile copies, each of which may be delivered by telecopy or
other electronic means as agreed to by the Parties, but will not be effective
until all Parties have signed at least one counterpart;

 

  20.12 Time is of the Essence. Time is of the essence with regard to all terms
and provisions set forth in this Agreement;

 

  20.13 Incorporation by Reference. All Recitals, Schedules, Exhibits,
Addendums, and Attachments to this Agreement are incorporated by reference as
though set forth in full herein;

 

  20.14 No Third Party Beneficiaries. Except for HBK, which is an intended third
party beneficiary of this Settlement Agreement, this Settlement Agreement shall
not confer any rights or remedies under or by reason of this Settlement
Agreement to or for the benefit of any person other than the Parties to this
Settlement Agreement and their respective successors and assigns (including the
heirs, beneficiaries or legal representatives of the Parties), nor shall this
Settlement Agreement relieve or discharge the obligation or liability of any
third persons to any Party. This Settlement Agreement shall not give any third
persons any right of subrogation or action against any Party to this Settlement
Agreement;

 

  20.15 Execution by Facsimile. This Settlement Agreement may be executed by
facsimile, and, upon such execution, shall have the same force and effect as an
original;

 

  20.16

WAIVER OF AUTOMATIC STAY IN BANKRUPTCY. TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAWS, IN THE EVENT ANY PARTY TO THIS AGREEMENT FILES A PETITION IN
BANKRUPTCY, OR IN THE EVENT THERE IS AN INVOLUNTARY PETITION FILED AGAINST A
PARTY TO THIS AGREEMENT (the “DEBTOR”), THEN SUCH PARTY HEREBY CONSENTS TO ENTRY
OF AN ORDER BY THE BANKRUPTCY COURT IN THE DEBTOR PARTY’S BANKRUPTCY CASE,
GRANTING A MOTION OR APPLICATION FOR RELIEF FROM THE AUTOMATIC STAY OF 11 U.S.C,
SECTION 362, FILED BY ANY OTHER PARTY OR PARTIES TO THIS AGREEMENT, TO PERMIT
SUCH PARTIES

 

Page 18 of 21



--------------------------------------------------------------------------------

 

TO EXERCISE THEIR RIGHTS PURSUANT TO THIS SETTLEMENT AGREEMENT AND APPLICABLE
NON-BANKRUPTCY LAWS. THE DEBTOR ACKNOWLEDGES THAT ANY OTHER PARTY TO THIS
SETTLEMENT AGREEMENT WOULD NOT BE ADEQUATELY PROTECTED IN SUCH BANKRUPTCY
PROCEEDINGS AND THAT OTHER GOOD CAUSE EXISTS FOR THE BANKRUPTCY COURT TO GRANT
SUCH OTHER PARTY RELIEF FROM THE AUTOMATIC STAY.

[SIGNATURES APPEAR ON NEXT PAGE]

 

Page 19 of 21



--------------------------------------------------------------------------------

This Settlement Agreement is hereby made as of the Effective Date.

 

“SELLER” AND “PAINCARE”:     PAINCARE HOLDINGS, INC.,     a Florida corporation
    By:  

/s/ Randy Lubinsky

  By:  

/s/ Mark Szporka

  Randy Lubinsky, Chief Executive Officer     Mark Szporka, Chief Financial
Officer Dated:   February 1, 2008   Dated:   February 1, 2008 “SELLER” AND
“SUBSIDIARY”:     PAINCARE, INC.,     a Nevada corporation     By:  

/s/ Randy Lubinsky

  By:  

/s/ Mark Szporka

  Randy Lubinsky, Chief Executive Officer     Mark Szporka, Chief Financial
Officer Dated:   February 1, 2008   Dated:   February 1, 2008 NEPM:     BENJAMIN
ZOLPER, M.D., INC.,     a Florida corporation, doing business     as NorthEast
Pain Management     By:  

/s/ Mark Szporka

      Mark Szporka, Chief Financial Officer     Dated:   February 1, 2008    
“BUYER”     BENJAMIN ZOLPER, M.D.     individually     By:  

/s/ Benjamin Zolper, M.D.

      Benjamin Zolper, M.D., individually     Dated:   February 1, 2008    

 

Page 20 of 21



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS EXHIBIT “A”   Stock Purchase Agreement EXHIBIT “B”   Stock
Certificate and Stock Power EXHIBIT “C”   Termination Agreement EXHIBIT “D”  
NEPM Assets and Liabilities. EXHIBIT “E”   Closing Statement and Wire Transfer
Instructions EXHIBIT “F”   Promissory Note EXHIBIT “G”   Security Agreement
EXHIBIT “H”   Pledge Agreement EXHIBIT “I”   Buyer’s General Release in favor of
PainCare EXHIBIT “J”   Seller’s General Release” in favor of Buyer and NEPM
EXHIBIT “K”   NEPM Financial Statements dated December 31, 2007.

 

Page 21 of 21